Title: From John Adams to Thomas Jefferson, 15 October 1822
From: Adams, John
To: Jefferson, Thomas



Dear Sir.
Montezillo October 15th 1822

I have long entertained scruples about writing this letter, upon a subject of some delicacy. But old age has over-come at last.
You remember the four Ships, ordered by Congress to be built, and the four Captains appointed by Washington—Talbot & Truxton & Barry & ca. to carry an Ambassador to Algiers and protect our Commerce in the Mediterranean. I have always imputed this measure to you; for several reasons. First, Because you frequently proposed it to me while we were at Paris, negotiating together for peace with the Barbary powers. 2dly Because I knew that Washington and Hamilton, were not only indifferent about a Navy, but averse to it. There was no Secretary of the Navy; only four heads of Departments—You were Secretary of State; Hamilton Secretary of the Treasury, Knox Secretary of War; and I believe Bradford was Attorney General—I have always suspected that you and Knox were in favour of a Navy. If Bradford was so, the majority was clear. But Washington, I am confident was against it in his judgment. But his attachment to Knox and his deference to your opinion, for I know he had a great regard for you—might induce him to decide in favour of you and Knox, even though Bradford united with Hamilton in opposition to you—That Hamilton was averse to the measure, I have personal evidence—for while it was pending, he came in a hurry and a fit of impatience, to make a visit to me. He said, he was like to be called upon for a large sum of money to build Ships of War, to fight the Algerines and he asked my opinion of the measure. I answered him that I was clearly in favour of it. For I had always been of Opinion, from the Commencement of the Revolution, that a Navy was the most powerful, the safest and the cheapest National defence for this Country. My advice therefore was that as much of the Revenue as could possibly be spared, should be applied to the building and equipping of Ships—The conversation was of some length, but it was manifest in his looks and in his air—that he was disgusted at the measure as well as at my opinion, that I had expressed.
Mrs Knox, not long since, wrote a letter to Dr Waterhouse, requesting him to procure a Commission for her Son, in the Navy; that Navy, says her Ladyship, of which his Father was the parent, for, says she, “I have frequently heard General Washington say to my husband; the Navy was your Child.” I have always believed it to be Jefferson’s child, though Knox may have assisted in ushering it into the world. Hamilton’s hobby was the Army. That Washington was averse to a Navy, I have full proof from his own lips—in many different conversations, some of them of length, in which he always insisted that it was only building and arming Ships for the English.
Si quid novisti redius istes—Candidus imperti—
Si Non—his utere mecum”
If I am in error in any particular—pray correct / Your Humble Servt
John Adams